             Case 4:20-cv-04012-KAW Document 50 Filed 05/18/21 Page 1 of 4




1    SARAH WILLIAMS
     Trial Attorney
2    Consumer Protection Branch
     U.S. Department of Justice, Civil Division
3    PO Box 386
     Washington, DC 20044-0386
4    Telephone: 202-616-4269
     Fax: 202-514-8742
5    sarah.williams@usdoj.gov

6    Counsel for Defendants
7

8                                 UNITED STATES DISTRICT COURT FOR THE

9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                          OAKLAND DIVISION
11
     AFRICAN AMERICAN TOBACCO CONTROL
12   LEADERSHIP COUNCIL, ACTION ON                     Case No. 4:20-cv-4012-KAW
     SMOKING AND HEALTH, AMERICAN
13
     MEDICAL ASSOCIATION, AND NATIONAL
14   MEDICAL ASSOCIATION,

15                  Plaintiffs,
                                                       SECOND JOINT CASE MANAGEMENT
16          v.                                         STATEMENT
17   U.S. DEPARTMENT OF HEALTH AND
     HUMAN SERVICE, XAVIER BECERRA, in his
18   official capacity as Secretary of the U.S.
19   Department of Health and Human Services; U.S.
     FOOD AND DRUG ADMINISTRATION; JANET
20   WOODCOCK, in her official capacity as Acting
     Commissioner of the U.S. Food and Drug
21   Administration; CENTER FOR TOBACCO
     PRODUCTS; MITCH ZELLER in his official
22   capacity as the Center for Tobacco Products,
23   Director.

24                  Defendants.

25

26

27

28 SECOND JOINT CASE MANAGEM ENT STATEMENT
   Case No. 4:20-cv-4012-KAW
                                                   1
              Case 4:20-cv-04012-KAW Document 50 Filed 05/18/21 Page 2 of 4




 1 The parties provide the following second joint case management statement:

 2          The Court previously granted a stipulated extension of all litigation deadlines until after April 29,

 3 2021, to provide sufficient time for Defendants to respond to Plaintiffs’ citizen petition. See Dkts. 40

 4 and 44. On April 29, 2021, Defendants provided their response, stating that based on FDA’s

 5 consideration of the existing scientific evidence, “eliminating menthol as a characterizing flavor in

 6 cigarettes would benefit public health,” and thus the “existing tobacco product standard should be

 7 changed.” See Attach. A at 14. FDA also stated its intention to issue a proposed rule to prohibit menthol

 8 as a characterizing flavor in cigarettes, pursuant to “notice and comment rulemaking” procedures set

 9 forth in the Administrative Procedure Act and the Federal Food, Drug, and Cosmetic Act. Id. FDA did
10 not commit to a date certain for publication of the proposed rule in the Federal Register, but stated that it

11 “intends to make this proposed rule one of the Agency’s highest priorities.” Id.

12          Following FDA’s response, the parties agreed that Plaintiffs will have until May 21, 2021 to
13 amend or supplement their Complaint to address the above developments, and that Defendants will have

14 until June 9, 2021 to respond. See Dkt. 49. On that date, Defendants intend to file a motion to dismiss

15 based on mootness. Plaintiffs intend to oppose.

16          The requested hearing date is Thursday, July 15, 2021 at 1:30pm PST.
17          Additional Issues:
18      1. Parties’ Positions:
19          Plaintiffs’ Position:
20          Plaintiffs are pleased that FDA now acknowledges that “eliminating menthol as a characterizing

21 flavor in cigarettes would benefit public health,” and that the “existing tobacco product standard should

22 be changed.” Id. But, given Defendants’ history of pronouncements and inaction on menthol, see 2d

23 Am. Compl. (Dkt. 40), generally, Plaintiffs are concerned that Defendants have not issued a notice of

24 proposed rulemaking, or even committed to a date certain to publish such notice in the Federal Register.

25 Cf. 21 C.F.R. § 10.30(e)(2)(i) (requiring that in a response approving a petition “the Commissioner shall

26 concurrently take appropriate action (e.g., publication of a Federal Register notice) implementing the

27 approval.”). Plaintiffs’ request for rulemaking is still very much live—not abandoned. And FDA’s

28 SECOND JOINT CASE MANAGEM ENT STATEMENT
   Case No. 4:20-cv-4012-KAW
                                                          2
              Case 4:20-cv-04012-KAW Document 50 Filed 05/18/21 Page 3 of 4




 1 response and promises of future action do not moot Plaintiffs’ claims or entitled relief.

 2          Defendants’ Position:
 3          The Court previously held that the Tobacco Control Act “does not necessarily require that FDA

 4 modify the flavor ban, but a determination of whether the flavor ban should be modified is required by

 5 that statute.” Dkt. 34 at 8. Defendants have now made a determination, based on FDA’s evaluation of

 6 the existing tobacco product standards, that such standards should be changed to eliminate menthol as a

 7 characterizing flavor in cigarettes. See Attach. A. at 14 (making a determination and describing the

 8 appropriate action that Defendants are taking “consistent with FDA’s determination”). Plaintiffs are not

 9 entitled to any further relief under the Administrative Procedure Act, and indeed, Plaintiffs already
10 abandoned their argument that rulemaking was required. See Dkt. 30 at 1-2 (noting the abandonment).

11 Now that FDA has made a determination, this case should be dismissed.

12      2. Changes in Parties:
13          On December 3, 2020, Plaintiffs filed a Second Amended Complaint, adding the National
14 Medical Association (“NMA”) as a plaintiff. The NMA has consented to this Court’s jurisdiction and

15 filed its “Certification of Interested Entities or Persons.” After January 20, 2021, Department of Health

16 and Human Services Secretary Xavier Becerra and Food and Drug Administration Acting Commissioner

17 Janet Woodcock were automatically substituted as defendants, through the operation of Rule 25(d).

18          There are no legal disputes regarding the addition or substitution of these parties.

19      3. Settlement and ADR:
20          The parties have complied with ADR L.R. 3-5, but disagree as to the value of ADR at this time.

21

22                                           Respectfully submitted,

23   Date: May 18, 2021
                                               /s/ Christopher K. Leung
24                                            Christopher K. Leung (SBN 210325)
25                                            Pollock Cohen LLP
                                              60 Broad St., 24th Fl.
26                                            New York, NY 10004
                                              Tel.: (212) 337-5361
27                                            Fax.: (347) 696-1227
28 SECOND JOINT CASE MANAGEM ENT STATEMENT
   Case No. 4:20-cv-4012-KAW
                                                          3
           Case 4:20-cv-04012-KAW Document 50 Filed 05/18/21 Page 4 of 4




1                                  Chris@PollockCohen.com

2                                  Counsel for Plaintiffs African American Tobacco
                                   Control Leadership Council, Action on Smoking
3
                                   and Health, American Medical Association, and
4                                  National Medical Association

5
     Date: May 18, 2021            BRIAN M. BOYNTON
6                                  Acting Assistant Attorney General

7                                  ARUN G. RAO
                                   Deputy Assistant Attorney General
8

9                                  GUSTAV W. EYLER
                                   Director
10
                                   HILARY K. PERKINS
11                                 Assistant Director
12
                                    /s/ Sarah Williams
13                                 Sarah Williams
                                   Trial Attorney
14                                 Consumer Protection Branch
                                   U.S. Department of Justice, Civil Division
15                                 P.O. Box 386
                                   Washington, D.C. 20044-0386
16
                                   Telephone: 202-616-4269
17                                 Fax: 202-514-8742
                                   sarah.williams@usdoj.gov
18
                                   Counsel for Defendants
19

20

21

22

23

24

25

26

27

28 SECOND JOINT CASE MANAGEM ENT STATEMENT
   Case No. 4:20-cv-4012-KAW
                                              4
